Title: To James Madison from William Kirkpatrick, 9 February 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 9 Feby. 1802
					
					I have the Honor to inclose Copy of my last Respects 7 Ulto. and of the different Accounts and Letters that accompanied them; It is a Singular Satisfaction for me to have it in my Power to Announce to you that orders have at last come down from Madrid, for All Vessels from the United States to be immediately admitted to Pratic on being furnished with a Certificate or Attestation from the Spanish Consul in the Ports they proceed from that no Contagious disorder prevails.  It Consequently becomes absolutely necessary the Captains of Merchant Vessels coming to Spain, should be provided with that Document.  Otherwise they will be Subjected to a rigorous Quarantine; This new order must be the results, of our Ministers fresh Remonstrances to the Court of Spain, with the Certified Copy of a Bill of Health, legalised by the Spanish Consul in New York, which I forwarded to him.
					I have no further Intelligence from Commodore Dale.  The Frigate Essex Capt Bainbridge called in here on the 3d. Inst, for a Supply of Spirits, Vinegar, and some other Articles which I furnished him with And He again proceeded yesterday for Gibraltar to procure Provisions out of the Store Ship, that I received Information had Just got in there from Baltimore, and at same time to, watch the Motions of the Tripoline Cruizer, whose Captain I learn had arrived at Tetuan from Fetz with an order from the Emperor to be furnished with the men, and Provisions He required.  With Sentiments of much respect & regard I am Sir, Your most obed & he. St.
					
						Willm: Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
